Citation Nr: 1707609	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for low back pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and DD




ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to April 2008.  He is the recipient of the Global War on Terrorism Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2016, the Veteran and DD testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The issue of entitlement to service connection for attention deficit disorder (ADD) was also denied in November 2009 and timely appealed by the Veteran.  However, in his April 2013 substantive appeal (VA Form 9), the Veteran limited his appeal to the two issues of entitlement to service connection for an acquired psyciatric disorder and low back disability, as indicated on the title page.  Therefore, the issue of entitlement to service connection for ADD is not before the Board at this time. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The Board determines that a remand is necessary to allow for further development of the claims.  At his November 2016 hearing, the Veteran testified to having been receiving VA treatment since 2009, but the most recent VA treatment notes are dated in November 2012.  Therefore, there are outstanding VA treatment notes that must be obtained prior to the Board's adjudication of the claims.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the only service personnel document of record is incomplete, and it does not appear from the file that efforts were made to obtain more extensive service personnel records.  Therefore, the Veteran's 201 file should be obtained.     

The Veteran was scheduled for a VA examination to assess the nature and etiology of his acquired psyciatric disorder in October 2009, but the Veteran did not report.  The record also reflects that a VA examination of this disability was again requested in January 2013, but that notices were undeliverarable.  At his hearing, the Veteran testified to having missed the first examination due to his psychiatric symptoms, but indicated that he would be willing to attend one if scheduled now.  Thus, the Board also remands the appeal so that another VA psychiatric examination may be scheduled.

Finally, the Veteran contends that he has a low back disability due to general stress on his back during service and testified that his back pain began shortly before discharge.  Post-service treatment notes reflect frequent treatment for low back pain.  In light of these facts, the Board determines that the Veteran should be afforded a VA examination to assess the nature and etiology of his low back disability.

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims including, but not limited to, VA treatment notes dated from November 2012 to the present, and the Veteran's 201 file.

All requests and responses, positive and negative, must be documented in the claims file.

2.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all acquired psychiatric disorders that have been present during the period of the claim. 

All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that such disorder originated during active service or is otherwise etiologically related to active service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms experienced during active service and since. 

If PTSD is diagnosed, the examiner must identify the specific stressor or stressors that caused the PTSD.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The rationale for each opinion expressed must also be provided. If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all back disabilities present during the period of the claims. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each back disability present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities described in the Veteran's written and oral statements.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Undertake any other development determined to be warranted.
 
5.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




